Citation Nr: 1008932	
Decision Date: 03/09/10    Archive Date: 03/17/10	

DOCKET NO.  05-21 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining outpatient Department of Veterans 
Affairs (VA) dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from 
December 1982 to March 1983, as well as active duty from 
February 16 to March 2, 1985, and from January 1986 to May 
1999, with apparent additional service in the United States 
Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

This case was previously before the Board in July 2007, at 
which time it was remanded for additional development.  After 
substantially completing the requested development, the RO 
has returned the case to the Board for appellate review.  


FINDING OF FACT

The Veteran's failing endodontic #24 and loose bridge 22-24 
are related to in-service dental trauma.


CONCLUSION OF LAW

Dental trauma resulting in the loss of a tooth or teeth was 
incurred during a period of active duty or active duty for 
training, with the result that the criteria for entitlement 
to VA outpatient dental treatment have been met.  38 U.S.C.A. 
§§ 1131, 1712, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service dental records, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for the 
residuals of inservice dental trauma.  In pertinent part, it 
is contended that, while on a field training exercise, the 
Veteran sustained a blow to his jaw from a rifle butt, 
resulting in subsequent dental surgery and/or other dental 
treatment.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be established for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101 (24), 
106, 1110, 1131 (West 2002 & Supp. 2009).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease may be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 3.381(a) and 38 C.F.R. § 17.161 (2009).

A rating activity is to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissue 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2009).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2009).

However, the following will not be considered service 
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e) (2009).

Subject to the requirements set forth above, a Veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A Veteran will be eligible for Class I outpatient treatment 
if he has an adjudicated compensable service-connected dental 
condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 C.F.R. 
§ 17.161(a) (2009).

Class II eligibility extends to Veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a Veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one 
time correction of the noncompensable service-connected 
dental condition may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2009).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a Veteran's military service.  
VAOPGCPREC No. 5-97, 62 Fed. Reg. 156, 556 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2009).

In essence, the significance of a finding that a 
noncompensable dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonable 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712 (West 2002 & Supp. 2009); 38 C.F.R. § 17.161 (2009).

In the present case, in a service treatment record dated in 
late February 1985, it was noted that the Veteran had 
complained of a broken upper front tooth sustained while on a 
field exercise.  A Statement of Medical Examination and Duty 
Status dated at that same time showed that, on February 28, 
1985, while on a Field Training Exercise, the Veteran had 
tripped and fallen, hitting his mouth on the butt of an M-16 
rifle, resulting in a broken tooth.  Following that incident, 
the Veteran was reportedly taken to the local Air Force base 
for evaluation and temporary treatment, following which he 
was informed that he should see a civilian dentist for 
definitive or permanent work on the tooth.  

In a service dental treatment record dated in May 1986, it 
was noted that the Veteran had been referred to oral surgery.  
Also noted was the presence of a periapical radiolucency in 
tooth No. 23.

A service dental treatment record dated in mid December 196 
reveals that the Veteran was seen at that time for dental 
surgery involving a buccal mucogingival flap involving tooth 
No. 23.  

In a service dental treatment record dated in March 1987, it 
was noted that the Veteran had undergone treatment, including 
the placement of a temporary crown, on tooth No. 23.  

In a service treatment record dated in late November 1988, 
there was once again noted the presence of a radiolucent 
lesion in tooth No. 23.  Further noted at the time was that 
the Veteran had undergone endodontic surgery for that tooth 
some two years earlier.

A dental treatment record dated in May 1989 reveals that the 
Veteran was seen at that time for evaluation of tooth No. 23.  
At the time of evaluation, it was noted that the Veteran had 
undergone a root resection of tooth No. 23 in December 1986.  
When questioned, the Veteran gave a history of periodic 
swelling for approximately one year, with the area of 
swelling being adjacent to teeth "Nos. 23, 22, and 24."  
Further noted was that tooth No. 23 was somewhat sensitive to 
percussion.  The aforementioned radiolucency in tooth No. 23 
had apparently increased in size since 1986, with the result 
that the Veteran was once again scheduled for surgery.

A service dental treatment record dated in mid June 1989 
reveals that the Veteran was seen at that time for endodontic 
surgery for tooth No. 23.  At the time of that surgery, it 
was noted that the Veteran had presented with periodic buccal 
swelling of approximately one year.  Also noted was previous 
treatment on tooth No. 23, including root canal filling and 
root resection.  Radiographic studies reportedly showed the 
presence of a 1.5 by 1.0-centimeter periapical radiolucency.  
Surgery consisted of a full thickness flap, with soft tissue 
curettage and retrofill.  A pathology report of the soft 
tissue of tooth No. 23 was consistent with squamous mucosa 
showing periodontal cyst and pyogenic granuloma.

In a service dental treatment record dated in early August 
1989, it was noted that, on follow-up of tooth No. 23, the 
Veteran was asymptomatic, with no evidence of swelling or 
sinus tract.  

A service dental treatment record dated in late December 1993 
reveals that the Veteran was seen at that time for endodontic 
evaluation.  At the time of evaluation, the Veteran 
complained of swelling of five days duration in the area of 
tooth No. 23.  Also noted was that tooth No. 23 had undergone 
two previous surgeries.  Reportedly, the Veteran was 
currently feeling better, with decreased swelling, but with a 
persistent 1 centimeter by 1 centimeter periapical lucency.  
Reportedly, there had been little change in the size of the 
Veteran's lesion since 1986.  On evaluation, the application 
of ice to teeth Nos. 22 and 25 produced a sharp response.  
However, there was no response from tooth No. 24.  

A service dental treatment record dated in early January 1994 
reveals that the Veteran underwent endodontic treatment at 
that time for tooth No. 24.  Noted at the time was that two 
canals in tooth No. 24 had been filed and filled, but that 
swelling at the apex of tooth No. 23 persisted.  Accordingly, 
it was recommended that the Veteran undergo replacement with 
a fixed prosthesis.  

Service dental treatment records covering the period from 
February to April 1984 reveal that, during that time, the 
Veteran underwent continued treatment for teeth Nos. 22, 23, 
and 24.

At the time of a Medical Evaluation Board examination in 
August 1998, there was noted a history of fracture of a tooth 
in the Veteran's lower jaw during basic training, which 
required two surgeries and a bridge to repair, but which was 
not presently causing the Veteran any symptoms.  

In an undated service treatment record, it was once again 
noted that the Veteran had undergone repeated endodontic 
treatment and surgery for tooth No. 23, but that swelling and 
a lesion persisted.  Accordingly, extraction was recommended.  

In a private dental treatment record dated in April 2003, it 
was noted that the Veteran experienced swelling "once in a 
while" in the area of tooth No. 24.  Also noted was that the 
Veteran had undergone surgery on that tooth "a couple of 
times" in the military.  Physical examination was consistent 
with the presence of a periapical radiolucency, as well as a 
previous root canal, and abutment for Marylan Bridge.  Noted 
at the time was that the Veteran was going to see a VA 
dentist for evaluation, though the tooth in question was 
probably not "savable", with the result that a new bridge or 
implants might be needed.

In correspondence of mid August 2007, the Veteran's private 
dentist wrote that he had evaluated the Veteran, and found 
tooth No. 24 to be in worse condition than at the time of his 
initial examination on April 29, 2003.  Reportedly, on that 
date, the Veteran's dentist had found tooth No. 24 to have a 
poor prognosis.  Also noted was that the Veteran had 
described swelling in the area of tooth No. 24 "from time to 
time."  Currently, the Veteran described more frequent and 
worse swelling in the area.  Moreover, radiographic studies 
showed more destruction around the root of tooth No. 24.

According to the Veteran's dentist, the tooth in question was 
more likely than not damaged while the Veteran was in the 
military, "with the rifle accident that damaged teeth Nos. 9 
and No. 23 as well."  In the opinion of the Veteran's 
dentist, the area in question needed treatment as soon as 
possible to stop the spread of infection, with removal of 
tooth No. 24 and replacement of teeth Nos. 23 and 24 with 
implants as the first option to consider.  

In correspondence of mid August 2007, a different private 
dentist wrote that he had seen the Veteran in late March 
2006, at which time there was present a sinus tract on the 
facial aspect of the alveolar mucosa apical to tooth No. 24.  
Also noted was that a periapical radiograph showed evidence 
of a radiolucency apical to tooth No. 24.  Accordingly, it 
was the recommendation of the Veteran's private dentist that 
he be seen by an endodontist in order to determine how best 
to treat the lesion in question, and provide the best 
opportunity for healing.

At the time of a VA dental examination in September 2009, it 
was noted that the Veteran's claims folder and dental records 
had not been furnished to the examiner.  Nonetheless, at the 
time of examination, the Veteran gave a history of having 
been hit in the face with a rifle butt in 1985.  According to 
the Veteran, as a result of that incident, he had lost tooth 
No. 23, and a root canal was performed on tooth No. 24.  Also 
noted was that a three-unit bridge had been placed from tooth 
No. 22 to tooth No. 24.

Currently, the Veteran presented with an apical abscess on 
tooth No. 24, as well as a loose retainer on the bridge on 
tooth No. 24.  When questioned, the Veteran indicated that, 
while in service, he had undergone apical surgery on two 
occasions to alleviate a recurring abscess on tooth No. 24.  
Reportedly, upon leaving the service in 1999, and being asked 
if he had undergone any jaw surgery, the Veteran replied that 
he had not, thinking that his inservice tooth surgery "was 
not jaw surgery."  According to the examiner, the Veteran was 
asking for compensation for the area extending from tooth No. 
22 to tooth No. 24, though none of this could be 
substantiated.  The pertinent diagnosis noted was failing 
endodontics, tooth No. 24, with a loose bridge from tooth No. 
22 to tooth No. 24.  

In an addendum to the aforementioned examination dated in 
late September 2009, it was noted that the Veteran's claims 
folder and dental records had arrived 24 hours after his 
appointment, and that those records had been reviewed, and 
substantiated that the Veteran had been hit in the mouth with 
a rifle butt while on active duty.  Also noted was that the 
Veteran had undergone many dental procedures to tooth No. 23, 
ultimately having it extracted, with the tooth next to it, 
which is to say, tooth No. 24, undergoing a root canal, with 
placement of a bridge to replace tooth No. 23.  In the 
opinion of the dental examiner, it was "reasonable to 
consider that tooth No. 24 was also injured in the accident."  
The pertinent diagnosis noted was failing endodontics, tooth 
No. 24.  

Based on the aforementioned, it is clear that, while on a 
field training exercise in February 1985, the Veteran did, in 
fact, sustain injury to a tooth or teeth.  Similarly clear is 
that, on multiple occasions during the Veteran's period of 
active service, he received treatment for that same tooth or 
teeth, to include, apparently, the extraction of at least one 
tooth.  Significantly, in the opinion of the Veteran's 
private dentist, tooth No. 24 was "more likely than not" 
damaged at the time of the Veteran's inservice rifle 
accident, which, according to that dentist, also damaged 
teeth Nos. 9 and No. 23.  Moreover, following a review of the 
Veteran's claims folder and examination of the Veteran in 
September 2009, a VA dentist was of the opinion that it was 
"reasonable to consider" that tooth No. 24 had been injured 
at the time of the Veteran's inservice accident.  It is 
apparent that, while in service, the Veteran did, in fact, 
sustain dental trauma.  Accordingly, service connection for a 
dental condition due to inservice trauma for the purpose of 
obtaining VA outpatient dental treatment is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence VA will 
seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  VA must 
also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, in light of 
the favorable determination contained herein, further 
development with respect to the VA's duty to notify and 
assist the Veteran with respect to his claim for service 
connection for dental trauma for the purpose of obtaining 
outpatient VA dental treatment would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  




ORDER

Service connection for dental trauma for the purpose of 
obtaining outpatient VA dental treatment is granted.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


